J-S28033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 MOHAMMAD SOHAIL SALEEM                  :
                                         :
                   Appellant             :        No. 198 MDA 2022

            Appeal from the Order Dated September 21, 2021
            In the Court of Common Pleas of Lebanon County
           Criminal Division at No(s): CP-38-CR-0001112-2014


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 MOHAMMAD SOHAIL SALEEM                  :
                                         :
                   Appellant             :        No. 345 MDA 2022

           Appeal from the Order Entered September 21, 2021
            In the Court of Common Pleas of Lebanon County
           Criminal Division at No(s): CP-38-CR-0000565-2014


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                 FILED: OCTOBER 4, 2022

     Appellant, Mohammad Sohail Saleem, appeals pro se from the order

entered in the Lebanon County Court of Common Pleas, denying his motion to

enforce a plea agreement. We affirm.

     The relevant facts and procedural history of this case are as follows. On

April 21, 2015, Appellant entered a guilty plea at docket No. CP-38-CR-
J-S28033-22



0000565-2014 to two counts of indecent assault. That same day, Appellant

also pled guilty to one count each of indecent assault and harassment at

docket No. CP-38-CR-0001112-2014. Relevant to this appeal, the terms of

Appellant’s plea bargain were that the Commonwealth would dismiss the

remaining charges, the plea would be open as to sentencing, and the

Commonwealth      would   have   no   objection   to   Appellant’s   immediate

deportation. On June 3, 2015, the court sentenced Appellant to an aggregate

21 months to 10 years’ imprisonment. There was a discussion at sentencing

that Immigration and Customs Enforcement (“ICE”) had planned to deport

Appellant to Pakistan within a week of sentencing based on 2009 convictions

not at issue here.     Nevertheless, Appellant was not deported following

sentencing.

      Appellant did not file a direct appeal from his judgment of sentence.

Instead, on August 31, 2015, Appellant filed a timely, counseled petition under

the Post Conviction Relief Act (“PCRA”), alleging plea counsel was ineffective

in misleading him to believe that, in exchange for pleading guilty, he would

be deported to Pakistan without serving any sentence of imprisonment in the

United States in connection with his guilty plea. After a hearing, the PCRA

court denied relief.   This Court affirmed the denial of PCRA relief.     See

Commonwealth v. Saleem, No. 645 MDA 2016 (Pa.Super. filed Mar. 28,

2017) (unpublished memorandum) (“Saleem I”) (affirming on basis of PCRA

court’s opinion stating there was no promise of immediate deportation in

exchange for Appellant’s plea, and counsel did not render ineffective

                                      -2-
J-S28033-22



assistance in this regard).

       On August 17, 2020, Appellant filed a pro se petition for writ of habeas

corpus.1 In it, Appellant claimed he entered a negotiated guilty plea in which

immediate deportation was a bargained-for term of his plea agreement.

Appellant sought specific enforcement of the agreement. The court treated

the claim under the auspices of the PCRA and denied relief.

       On appeal, this Court agreed with Appellant that the claim fell outside

the parameters of the PCRA. Nevertheless, this Court held:

          [W]e find no merit to Appellant’s claim that his plea
          agreement contained a bargained-for term in which he
          would be immediately deported to Pakistan without serving
          a prison sentence in the United States in connection with
          the instant crimes. While the Commonwealth indicated it
          would not object to Appellant’s immediate deportation, the
          record reflects that Appellant was informed deportation was
          a “potential” consequence of his guilty plea. Moreover,
          during Appellant’s sentencing hearing, the Commonwealth
          acknowledged that deportation was within the purview of
          the federal government.

          Further, the fact [that] ICE had commenced deportation
          proceedings against Appellant in connection with his prior
          [2009] convictions does not alter our conclusion. As the
          PCRA court indicated in denying Appellant’s first PCRA
          petition, while the ADA and Appellant believed Appellant
          would be deported due to his prior convictions, deportation
          was not a condition of Appellant’s instant guilty plea.
          In fact, as the PCRA court noted, deportation decisions are
          beyond the control of the District Attorney’s Office, and
          Appellant’s trial counsel admitted he informed Appellant of
          this fact prior to the entry of the guilty plea.

____________________________________________


1 Prior to this filing, Appellant filed other claims for relief which are not relevant
to the current appeal.

                                           -3-
J-S28033-22


Commonwealth v. Saleem, Nos. 1553 MDA 2020 and 1554 MDA 2020,

unpublished memorandum at 9-10 (Pa.Super. filed Aug. 6, 2021) (“Saleem

II”) (internal citations omitted) (emphasis added). Thus, this Court affirmed

the denial of habeas corpus relief.

        On September 13, 2021, Appellant filed the current motion to enforce

the plea agreement, arguing that the Commonwealth’s agreement not to

object to Appellant’s immediate deportation was a bargained-for term of his

plea agreement. Appellant alleged the Commonwealth violated the terms of

this agreement by filing a writ of habeas corpus ad prosequendum (a writ to

appear for prosecution) on June 16, 2015, to transport Appellant for purposes

of a hearing, which ultimately halted all deportation proceedings. Appellant

insisted the Commonwealth filed the writ in “bad faith” because no hearing

ever occurred in connection with the writ. Essentially, Appellant contended

that by filing the writ, the Commonwealth “objected” to Appellant’s immediate

deportation, in derogation of the plea agreement.

        On September 20, 2021, the court denied relief. Appellant timely filed

notices of appeal at each underlying docket on October 4, 2021.2 The court

subsequently ordered Appellant to file a Pa.R.A.P. 1925(b) statement;

Appellant complied.

        Appellant raises two issues for our review:



____________________________________________


2   This Court consolidated the appeals sua sponte on March 15, 2022.

                                           -4-
J-S28033-22


         Did the [trial] court err in [its] September 20, 2021 order
         by not addressing [Appellant’s] motion to enforce plea
         agreement. The claim of enforcement of plea agreement
         was never understood and addressed. [The trial] court
         always has misconstrued this very issue, either by treating
         the motion as “PCRA” or simply not addressing it.

         Did the [judge] err in denying [Appellant’s] motion to
         enforce plea agreement, when such abuse of discretion
         caused prejudice, since matter of Commonwealth’s
         interference by filing writ of habeas corpus ad
         prosequendum, with fake/faulty information, and matter of
         primary custody not addressed.

(Appellant’s Brief at 4).

      In his issues combined, Appellant argues that a negotiated term of his

plea agreement was that the Commonwealth would not object to his

immediate deportation. Appellant asserts that the Commonwealth reneged

on its end of the bargain by actively taking steps to prevent Appellant’s

deportation by filing a writ of habeas corpus ad prosequendum shortly after

sentencing. Appellant claims this writ prevented his immediate deportation

to Pakistan. Had the writ not been filed, Appellant maintains he would have

been deported in June 2015. Appellant emphasizes that he was already in the

primary custody of ICE when the Commonwealth filed the writ.

      Appellant insists the current claim has not been previously litigated

because his prior filings involved whether immediate deportation was a term

of his plea bargain. By contrast, Appellant now acknowledges that “immediate

deportation” was not part of the plea deal, but he stresses that the

Commonwealth not objecting to his immediate deportation was a bargained-


                                    -5-
J-S28033-22


for term of the agreement. Appellant avers the courts have never addressed

whether the Commonwealth’s filing of the writ after sentencing constituted a

violation of the plea agreement. Appellant submits the Commonwealth filed

the writ in bad faith, as evidenced by the fact that no hearing ever took place

in June 2015 as contemplated by the writ.

      Further, Appellant argues the Commonwealth lacked authority to

imprison Appellant where ICE retained “primary jurisdiction” over him in June

2015. Appellant claims the Commonwealth “borrowed” Appellant for purposes

of the sentencing hearing but was required to return Appellant to ICE’s

primary custody thereafter. Likewise, Appellant suggests the Commonwealth

“borrowed” Appellant for purposes of the post-sentencing writ and was

required to return Appellant to ICE’s primary custody when no hearing took

place as contemplated by the writ. Appellant concludes the Commonwealth

breached the plea agreement, and this Court must reverse the order denying

his motion to enforce and expunge his conviction. We disagree.

      Our review of this appeal implicates the following principles:

         [A] collateral petition to enforce a plea agreement is
         regularly treated as outside the ambit of the PCRA and under
         the contractual enforcement theory of specific performance.
         See, e.g., Commonwealth v. Martinez, 637 Pa. 208, 147
         A.3d 517 (2016); Commonwealth v. Fernandez, 195
         A.3d 299 (Pa.Super. 2018) (en banc); Commonwealth v.
         Hainesworth, 82 A.3d 444 (Pa.Super. 2013) (en banc),
         appeal denied, 626 Pa. 683, 95 A.3d 276 (2014);
         Commonwealth v. Farabaugh, 136 A.3d 995 (Pa.Super.
         2016), appeal denied, 643 Pa. 140, 172 A.3d 1115 (2017);
         Commonwealth v. Nase, 104 A.3d 528 (Pa.Super. 2014),
         appeal denied, 640 Pa. 389, 163 A.3d 405 (2016).

                                     -6-
J-S28033-22


       Compare Commonwealth v. James Johnson, 200 A.3d
       964 (Pa.Super. 2018) (stating generally that plea
       enforcement theory is unavailable as ground for collateral
       relief if there is no plea bargain to enforce). The designation
       of the petition “does not preclude a court from deducing the
       proper nature of a pleading.” See Commonwealth v.
       Porter, 613 Pa. 510, 524, 35 A.3d 4, 12 (2012) (citing
       Commonwealth v. Abdul–Salaam, 606 Pa. 214, 996 A.2d
       482 (2010) (involving deceptive labeling of PCRA
       pleading)).

       Contract interpretation is a question of law, so “[o]ur
       standard of review over questions of law is de novo and to
       the extent necessary, the scope of our review is plenary.”
       Gillard v. Martin, 13 A.3d 482, 487 (Pa.Super. 2010). Plea
       bargains play a critical role in the criminal justice system of
       this Commonwealth:

          With respect to plea bargains, [t]he reality of the
          criminal justice system is that nearly all criminal cases
          are disposed of by plea bargains: [n]inety-seven
          percent of federal convictions and ninety-four percent
          of state convictions are the result of guilty pleas. Plea
          bargaining is not some adjunct to the criminal justice
          system; it is the criminal justice system. Accordingly,
          it is critical that plea agreements are enforced, to
          avoid any possible perversion of the plea bargaining
          system.      The disposition of criminal charges by
          agreement between the prosecutor and the accused,
          …is an essential component of the administration of
          justice. Properly administered, it is to be encouraged.
          In this Commonwealth, the practice of plea bargaining
          is generally regarded favorably, and is legitimized and
          governed by court rule…. A “mutuality of advantage”
          to defendants and prosecutors flows from the
          ratification of the bargain.

          Assuming the plea agreement is legally possible to
          fulfill, when the parties enter the plea agreement and
          the court accepts and approves the plea, then the
          parties and the court must abide by the terms of the
          agreement.       Specific enforcement of valid plea
          bargains is a matter of fundamental fairness. The
          terms of plea agreements are not limited to the

                                    -7-
J-S28033-22


          withdrawal of charges, or the length of a sentence.
          Parties may agree to—and seek enforcement of—
          terms that fall outside these areas.

          Although a plea agreement occurs in a criminal
          context, it remains contractual in nature and is to be
          analyzed under contract-law standards. Furthermore,
          disputes over any particular term of a plea agreement
          must be resolved by objective standards.             A
          determination of exactly what promises constitute the
          plea bargain must be based upon the totality of the
          surrounding circumstances and involves a case-by-
          case adjudication.

          Any ambiguities in the terms of the plea agreement
          will be construed against the Government.
          Nevertheless, the agreement itself controls where its
          language sets out the terms of the bargain with
          specificity. Regarding the Commonwealth’s duty to
          honor plea agreements, well-settled Pennsylvania law
          states:

          Our courts have demanded strict compliance with that
          duty in order to avoid any possible perversion of the
          plea bargaining system, evidencing the concern that
          a defendant might be coerced into a bargain or
          fraudulently induced to give up the very valued
          constitutional guarantees attendant the right to trial
          by jury.

          Whether a particular plea agreement has been
          breached depends on what the parties to the
          agreement reasonably understood to be the terms of
          the agreement.

       Farabaugh, supra at 1001-02 (internal citations and
       quotation marks omitted).

          We acknowledge that the analogy of a plea agreement
          as a contract is not a perfect one. For instance, unlike
          a typical contract, a plea agreement does not become
          binding on the parties upon their consent to terms;
          rather, a plea agreement is not valid and binding until
          it is evaluated and accepted by a third party, i.e., a

                                   -8-
J-S28033-22


            trial court….

            Nonetheless,     as   the    Hainesworth       [C]ourt
            recognized, plea agreements clearly are contractual in
            nature. See Puckett v. United States, 556 U.S.
            129, 137, 129 S.Ct. 1423, 173 L.Ed.2d 266 (2009)
            (stating[:] “Although the analogy may not hold in all
            respects, plea bargains are essentially contracts”).

         Martinez, supra at 231, 147 A.3d at 531 (one internal
         citation omitted). “[T]he convicted criminal is entitled to the
         benefit of his bargain through specific performance of the
         terms of the plea agreement. Thus, a court must determine
         whether an alleged term is part of the parties’ plea
         agreement. If the answer to that inquiry is affirmative, then
         the convicted criminal is entitled to specific performance of
         the term.” Id. at 233, 147 A.3d at 532-33.

Commonwealth v. Kerns, 220 A.3d 607, 611-13 (Pa.Super. 2019).

      Instantly, in prior filings and appeals, Appellant argued that his

immediate deportation was a bargained-for term of his plea agreement. This

Court has already considered and rejected that argument twice. See Saleem

I, supra; Saleem II, supra. Thus, the law of the case doctrine precludes

Appellant   from   raising   that   claim   again.   See Commonwealth v.

McCandless, 880 A.2d 1262, 1267 (Pa.Super. 2005) (en banc), appeal

dismissed as improvidently granted, 593 Pa. 657, 933 A.2d 650 (2007)

(explaining that “law of the case doctrine” refers to family of rules which

embody concept that court involved in later phases of litigated matter should

not reopen questions decided by another judge of that same court or by higher

court in earlier phases of matter).

      Nevertheless, the record indicates that as part of Appellant’s plea deal,


                                       -9-
J-S28033-22


the Commonwealth would not object to Appellant’s immediate deportation.

(See N.T. Guilty Plea Hearing, 4/21/15, at 2); (Written Guilty Plea, 4/21/15,

at 6). In an effort to distinguish the current filing from his prior claims for

relief, Appellant insists that he is advancing for the first time his averment

that the Commonwealth acted in bad faith to intentionally delay his

deportation and violate the plea agreement by filing a writ of habeas corpus

ad   prosequendum.       In   other   words,   Appellant   complains   that   the

Commonwealth’s filing of the writ constituted an “objection” to his immediate

deportation in contravention of the plea deal.

      At sentencing, the parties were under the impression that ICE had

planned to deport Appellant to Pakistan within the week based on prior 2009

convictions.   (See N.T. Sentencing, 6/3/15, at 4-7).         Nevertheless, the

prosecutor noted that deportation determinations were solely within the

purview of the federal government. (See id. at 7-8).

      Appellant, however, was not deported. Appellant insists deportation did

not occur based on the filing of the writ at issue. The writ, signed by the trial

court on June 10, 2015, states:

         WRIT OF HABEAS CORPUS AD PROSEQUENDUM

         TO: York County Prison—ICE

           AND NOW, THIS 10th day of June 2015, upon motion of
         the District Attorney, WE COMMAND YOU that the body of
         [Appellant] in your prison under custody be brought before
         the Court of Common Pleas of Lebanon County, by
         delivering the said body to the Sheriff of Lebanon County
         Pennsylvania, on June 16, 2015 at 8:30 A.M. for [a]

                                      - 10 -
J-S28033-22


          Scheduled Court appearance on … IDSI and related charges
          in certain proceedings which are now pending in said County
          of Lebanon and at the conclusion of the said hearing, the
          said [Appellant] is to be returned to the custody of the
          Sheriff of Lebanon County, or his designated representative,
          to be returned to your custody.

(Writ of Habeas Corpus Ad Prosequendum, filed 6/11/15, at 1). The parties

agree that no hearing was held in connection with this writ.3 The record also

indicates that Appellant did not have IDSI or related pending charges at this

time, as he had already been sentenced on those charges.

       Significantly, however, Appellant cannot demonstrate that this writ

constitutes an “objection” by the Commonwealth to Appellant’s immediate

deportation     such    that    the   Commonwealth   violated   the   plea   deal.

Notwithstanding the language in the writ, there is no motion by the

Commonwealth preceding the writ. (See Response to Appellant’s Right to

Know Inquiry, 7/30/20) (indicating there is no separate motion that preceded

the writ or document filed “motion”). The record suggests the writ may have

been signed and filed by the court mistakenly, without any request from the




____________________________________________


3 On July 18, 2022, Appellant filed an application for relief in this Court seeking
to introduce “new evidence” to support his claim of bad faith by the
Commonwealth in the form of a letter from the Court Administrator dated July
5, 2022. The letter responds to an inquiry from Appellant and states, in
relevant part, that no court hearing was scheduled in Appellant’s case on June
16, 2015, following the filing of the writ of habeas corpus. While we grant
Appellant’s request to consider this “new evidence,” we deny Appellant’s
request to grant his motion to enforce the plea agreement based on this “new
evidence.”

                                          - 11 -
J-S28033-22


Commonwealth.4

       Even if the writ had been filed at the request of the Commonwealth,

such action is a far cry from “objecting” to Appellant’s deportation. As the

record demonstrated following the hearing on Appellant’s first PCRA petition,

the plea deal was that the Commonwealth would not take steps to actively

prevent Appellant’s deportation. (See PCRA Court Order, 3/24/16, at Finding

of Fact B; N.T. PCRA Hearing, 3/24/16, at 35). Rather, the PCRA court noted

that had the Commonwealth gone to the federal government and said not to

deport Appellant, that action would have been a breach. (See id. at 39).

       Notably, no action by the Commonwealth prevented ICE from deporting

Appellant after the referenced June 16, 2015 hearing did not take place.

Appellant certainly cannot show that the filing of the writ in June 2015

prevented the federal government from deporting Appellant for the following

seven years. The Commonwealth simply had no control over whether the

federal government chose to deport Appellant. (See Commonwealth’s Brief

at 15) (stating: “[T]he Commonwealth cannot speak as to why [deportation]

did not occur because, as stated, deportation is well beyond the control of the

Commonwealth”).        On this record, we cannot say that the Commonwealth




____________________________________________


4The Commonwealth also suggests that the writ might have been filed
mistakenly. (See Commonwealth’s Brief at 13).

                                          - 12 -
J-S28033-22


breached the plea agreement.5 See Kerns, supra. Accordingly, we affirm

the order denying Appellant’s motion to enforce the plea agreement.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2022




____________________________________________


5 Further, Appellant’s argument that the Commonwealth lacked authority to
imprison Appellant where he was in the “primary custody” of ICE merits no
relief. The case on which Appellant primarily relies, Taccetta v. Federal
Bureau of Prisons, 606 Fed.Appx. 661, 663 (3d Cir. 2015), discusses the
“primary custody doctrine,” which applies where a defendant faces
prosecution by both state and federal authorities, and determines where and
how the defendant will serve any resulting sentence. Those circumstances
are simply not present here.

                                          - 13 -